GARDEN, JUDGE:
Around noon on November 8, 1979, the claimant, Donna F. Porterfield, was operating a 1974 Fiat automobile in a northerly direction on 1-79 in Monongalia County. The automobile was titled in her name and in the name of her husband, the claimant, Roy Porterfield. The weather was clear, the roads were dry, and she was travelling at a speed of about 25 to 30 miles per hour in a posted 55 mile per hour area.
Mrs. Porterfield was returning from Morgantown to her home in Waynesburg, Pennsylvania. She had apparently driven to Morgantown earlier that morning for she testified that on the trip down to Morgantown she had noted the presence of employees of respondent doing some type of work on the southbound lanes of the highway. On her return trip, and about 500 feet from the scene of the accident, she stated that she observed two signs warning of construction work and the fact that flagmen were ahead. As a result she reduced her speed and started looking ahead for the flagmen. Suddenly she came upon a section of the concrete highway where apparently the concrete had been broken up, presumably by the use of jackhammers. This broken-up concrete extended over both northbound lanes and was as long as it was wide. As a result of striking this section of the highway, a radiator hose was destroyed and required repairs totalling $38.69.
The Court is of the opinion that respondent’s failure to have flagmen in the area to warn motorists of the hazardous condition of the highway, particularly after erecting a sign indicating that such personnel were ahead, constituted negligence. Being of the further opinion that Mrs. Porterfield was not guilty of any negligence under the facts and circumstances then and' there existing, an *298award in favor of the claimants in the amount of $38.69 is hereby made.
Award of $38.69.